DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/IB2019/055879 filed 07/10/2019, which claims benefit of Application No. PCT/IB2018/055109, filed 07/11/2018, has been received and acknowledged. 

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 19, 21, 23-27, and 33-34 under 35 U.S.C. § 102(a)(1) over Rydstad (WO-8102585-A) have been fully considered but are not persuasive. 
Applicant argues that Rydstad is not concerned with flat products but rather billets or bars, and cites page 5 of Rydstad as teaching away. The examiner is not persuaded by this argument and points out that Rydstad teaches the process as being applicable to billets. Billets are often in the form of a parallelepiped shape wherein the smallest dimension (being the thickness) is negligible comparted to the length. Alternatively, the examiner points to the evidentiary reference Li (U.S. 2017/0114427) of which teaches that billets can be in the shape of a flat product (paragraphs [0003], [0011], and [0024]), or said another way, a parallelepiped wherein the smallest dimension (e.g., the thickness T) is negligible compared to the others (e.g., the length L), the broad faces of the parallelepiped are the faces which do not include the smallest dimension. 
 Furthermore, should a billet be placed into the invention of Rydstad it would have been obvious to place it such that broad face is parallel to the direction of circulation of the solid particles as otherwise the billet would be unstable and likely move or fall in an unintended way. As such, Rydstad is still considered to meet all limitations of instant claim 19. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 19, the claim recites the limitation "the cooling curve" in line 11.  There is insufficient antecedent basis for this limitation in the claim. The claim is also indefinite since the examiner is unsure if this is the same cooling curve as the predetermined cooling curve recited earlier within the claim or an entirely different cooling curve. Until further clarification the examiner will interpret these two features to be the same. Appropriate action is required. 
Regarding Claim 20, the claim recites the limitation "the cooling curve" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The claim is also indefinite since the examiner is unsure if this is the same cooling curve as the predetermined cooling curve recited earlier within claim 19 or an entirely different cooling curve. Until further clarification the examiner will interpret these two features to be the same. Appropriate action is required. 
Claims 21-38 are rejected as being dependent upon the above rejected claim 19. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-42 of copending Application No. 16/972,097 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the instant claim 19 and claim 25 of the reference application is that within the instant claim 19 the feature of “…to cool the flat metal product according to a predefined cooling curve….an injection flow rate of the gas being controlled to match the defined cooling curve of the metal product” is recited. However, this feature is an obvious feature as any method of heat transfer and metal product treatment is going to include a step of considering the product and product parameters, using that consideration to define a thermal cooling curve, and adjusting the cooling means to achieve the desired cooling curve. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19, 21, 23-27, 33-34, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rydstad (WO-8102585-A, cited by applicant) using Li (U.S. 2017/0114427) as an evidentiary reference. 

Regarding Claim 19, Rydstad teaches a method of cooling a flat metal product (e.g., a billet) having a broad face and a temperature above 400°C (page 1, lines 1-21). 
With respect to the limitation of the product being a flat metal product, the examiner points to the evidentiary reference Li, which teaches that billets can be in the shape of a flat product (paragraphs [0003], [0011], and [0024]), or said another way, a parallelepiped wherein the smallest dimension (e.g., the thickness T) is negligible compared to the others (e.g., the length L), the broad faces of the parallelepiped are the faces which do not include the smallest dimension. 
Continuing, Rydstad teaches putting a flat metal product in contact with a fluidized bed of solid particles (page 2, line 19 through page 3, line 9). Rydstad teaches the solid particles capturing heat released by the metal product and transferring said captured heat to a transfer medium to cool the flat metal product (page 8, lines 5-19). 
With respect to the feature of “the solid particles having a direction of circulation” the examiner points out that Rydstad does not teach a specific direction of circulation, however does teach fluidizing gas being introduced via the bottom of the chamber (Figure 1, Char. No. 4) and being removed via an outlet on the chamber roof (Figure 1, Char. No. 6) (Page 5, lines 7-14). Thus, because the inlet and outlet of gas is unmoving and constant, the solid particles the gas fluidizes must therefore achieve a common direction of circulation wherein particles from the bottom of the chamber are pushed to the top of the chamber via the fluidizing gas. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02.
With respect to the feature of “…to cool the flat metal product according to a predefined cooling curve” the examiner points out that Rydstad does not explicitly use this wording. However, Rydstad does teach that “…fluidized beds are utilized for the heat treatment of, for example, large forged workpieces of steel, which require well-controlled and uniform heating in order to prevent distortion of the workpieces” (page 2, lines 31-34). Thus, performing a well-controlled heat treatment (e.g., cooling) would necessarily include a predefined cooling curve. Additionally, Rydstad teaches a thermal cooling curve of a metal product being predefined (e.g., from about 1000°C to room temperature; page 1, lines 14-16) and considering the parameters of the metal product (page 1, lines 11-14). Thus Rydstad is considered to teach the limitation of a predefined cooling curve. 
Continuing, Rydstad teaches the metal product being put into contact with the solid particles so that the broad face is parallel to the direction of circulation of the solid particles (Figure 1; page 5, lines 15-29). Rydstad teaches injecting a gas for fluidizing the solid particles in a bubbling regime (page 2, lines 19-34). Rydstad teaches an injection flow rate of the gas being controlled to match the predetermined cooling curve of the metal product (page 8, line 27 through page 9, line 5). 
Regarding Claim 21, Rydstad teach the transfer medium being water (page 6, lines 4-6). 
Regarding Claim 23, the transfer medium comprises water. Water molecules are approximately 0.27 nanometers in diameter. Thus, Rydstad teaches the transfer medium containing nanoparticles. 
Regarding Claim 24, Rydstad teaches the water being used to produce steam (page 1, lines 22-25). 
Regarding Claim 25, Rydstad teaches the method being performed within a plant having a steam network and the produced steam being injected into the steam network (e.g., the examiner points out that the teaching within Rydstad (page 1, lines 22-25) of using the steam “for the production of electricity, to hot water for room heating, or the like” is considered to meet all of the instant limitations as clearly Rydstad is considering the method being performed in a building having a network of piping, the piping being used for either electricity generation (only possible through the use of steam generators) or used an air conditioning. 
Regarding Claim 26, Rydstad teaches the metal product being a plate (page 1, lines 1-8). To further elaborate upon the limitation of the product being a plate, the examiner points to the evidentiary reference Li of which teaches that billets can be in the shape of a plate (paragraphs [0003], [0011], and [0024]), or said another way, a parallelepiped wherein the smallest dimension (e.g., the thickness T) is negligible compared to the others (e.g., the length L), the broad faces of the parallelepiped are the faces which do not include the smallest dimension. 
Regarding Claim 27, Rydstad teaches the metal product being a steel product (page 1, line 10). 
Regarding Claim 33, Rydstad does not teach a specific gas, thus one of ordinary skill would readily appreciate and understand that as Rydstad teaches conventional cooling utilizing air (e.g., page 2, line 6), and further that the process of Rydstad is an improvement upon this process by utilizing a fluidized bed of particles (page 1, lines 1-8), that the intended gas of Rydstad is air. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02.
Regarding Claim 34, and Claim 37, Rydstad teaches the flat metal product being a slab (e.g., a billet) (page 1, lines 1-8), and the slab is placed on a support within the fluidized bed so that an edge of the slab is parallel to the floor (Figure 1, Char. No. 8; page 5, lines 15-24). 
Regarding Claim 38, as presented above, Rydstad teaches the use of a billet which is evidenced by Li as being reasonably interpreted as a flat product that would necessarily include a broad face and a small face wherein the small face would define a thickness of the flat product (page 1, lines 1-8 of Rydstad; paragraphs [0003], [0011], and [0024] of Li). Figure 1 of Rydstad shows the circulation as being vertical to the broad face of the product being treated and the broad face of the product being parallel to the vertical direction. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 28-32, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Rydstad (WO-8102585-A, previously cited) as applied to claim 19 above, and further in view of Gao (“Fluidized-bed Quenching”, Gao, Weimin, Kong, Lingxue, Hodgson, Peter, ASM Handbook Steel Heat Treating, ASM International, (2013), vol. 4A, pages 238-244, previously cited). 

Regarding Claim 20, Rydstad is relied upon for the reasons given above in addressing claim 19. However, Rydstad is silent to the limitations within the instant claim. 
Gao teaches a study into the fundamentals of fluidized bed quenching (column 1, paragraph 1, page 238). Gao teaches a defined cooling curve being composed of different portions (Figure 14; page 244, column 1, paragraph 2 through column 2, paragraph 2). Gao teaches each of the different portions having a given cooling rate (Figure 14; page 244, column 1, paragraph 2 through column 2, paragraph 2). Gao teaches the flow rate of a transfer medium being adjusted so as to reach the respective given cooling rates of the portions (page 239, column 1, paragraph 4 through column 3, paragraph 1 - Gao discusses the transfer medium being water and discusses the theory behind the heat transfer using this medium; also see page 240, see Fundamental Factors Affecting Quenching Power, column 3, through page 242, column 1, paragraph 1 - wherein Gao discusses how flow rate is varied based off factors including the particle medium, the gas used, and the flow rates to achieve desired outcomes). Gao teaches these factors as being important in order to keep the cooling-zone bed temperature above the saturation temperature of the fluidizing gas (page 239, column 2, paragraph 2). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rydstad with the concepts of Gao with the motivation of keeping the cooling-zone bed temperature above the saturation temperature of the fluidizing gas. 
Regarding Claim 28, Claim 29, and Claim 30, Rydstad is relied upon for the reasons given above in addressing claim 19. However, Rydstad does not teach an intended material for the fluidized particles. 
Gao teaches the solid particles being made of both aluminum, and SiC (page 240, column 3, paragraph 4 through page 241, column 1, paragraph 1). Aluminum has a heat capacity of 880 J/kg/K; and a density of 3890 kg/m3. SiC has a heat capacity of 670 J/kg/K; and a density of 3217 kg/m3. Thus, both of these materials meet the limitations of Claim 28, Claim 29, and Claim 30. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Gao teaches these materials as being desirable for fluidized-bed quenching as they possess the desired property set to achieve desired outcomes (page 240, column 3, paragraphs 3-4). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rydstad with the concepts of Gao with the motivation of achieving desired outcomes via fluidized particles that comprise alumina or SiC.
Regarding Claim 31, Rydstad is relied upon for the reasons given above in addressing claim 19. However, Rydstad does not teach an intended average size of the fluidized particles. 
Gao teaches the solid particles having an average size of between 100 µm to 150 µm (page 240, column 3, paragraph 4). Gao teaches this particle size range is an optimal size range to achieved desired cooling rates (page 240, column 3, paragraph 4). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rydstad with the concepts of Gao with the motivation of achieving desired cooling rates. 
Regarding Claim 32, Rydstad is relied upon for the reasons given above in addressing claim 19. However, Rydstad does not teach an intended injection velocity for the fluidizing gas. 
Gao teaches typical gas injection velocities being between 5 cm/s and 8 cm/s (page 241, column 3, paragraph 1). Gao teaches these velocities as being capable of fluidizing an alumina (i.e., “corundum”) having a size of 100 µm (page 241, column 3, paragraph 1). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rydstad with the concepts of Gao with the motivation of achieving fluidization using alumina particles having a size of 100 µm. 
Regarding Claim 36, Rydstad is relied upon for the reasons given above in addressing claim 19. However, Rydstad does not teach the metal product being cooled from 900°C to 350°C in less than 60 minutes. 
Gao teaches that when quenching metal products, ideally it should be performed as quickly as possible to avoid the precipitation of proeutectoid carbides at the grain boundaries (thus degrading the properties) (page 244, column 1, paragraph 2). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to cool a metal product that has first been austenitized (e.g., commonly above 900° for most steels, e.g., see examples on page 244 given by Gao of which include a 4340 medium-carbon steel being austenitized at 920°C; and a H13 Steel of which is commonly austenitized above 1000°C) to 350°C in less than 60 minutes as Gao teaches that the critical stage of cooling is the first 10 seconds (page 244, column 1, paragraph 2), since it has been held that discovering an optimum value or a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to cool from 900°C to 350°C in as quickly as possible by the reasoned expectation of avoiding property degrading proeutectoid carbides formed at grain boundaries. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rydstad (WO-8102585-A, previously cited) as applied to claim 19 above, and further in view of Oishi (U.S. Patent No. 6,471,798, previously cited). 

Regarding Claim 22, Rydstad is relied upon for the reasons given above in addressing claim 19. However, Rydstad does not teach the transfer medium being molten salts. 
Oishi teaches a method and apparatus for the heat treatment of steel (abstract). Oishi teaches that molten salts have a large coefficient of heat transfer and thus enable rapid cooling of quenching steel thus resulting in high strength steel (column 1, lines 19-27). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transfer medium of Rydstad with molten salt as taught by Oishi with the motivation of achieving higher heat transfer rates resulting in higher strength steels. 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Rydstad (WO-8102585-A, previously cited) as applied to claim 19 above, and further in view of Glaf (CA-2316669-A, previously cited). 

Regarding Claim 35, Rydstad is relied upon for the reasons given above in addressing claim 19. However, Rydstad does not teach the surface of the metal product including scale particles on the surface of the metal product being removed by the solid particles and the removed scale particles being regularly extracted from the fluidized bed. 
Glaf teaches a method for producing fine wire (page 1, paragraph 1). Glaf teaches that metal products subjected to fluidized bed quenching can have scale particles removed from the metal products surface, and the scale particles being removed by the solid particles and regularly extracted from a fluidized bed (page 4, paragraph 3). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rydstad with the concepts of Glaf with the motivation of removing scale and regularly removing it from the fluidized bed. 

Contact Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735